At the outset, let me congratulate Ambassador de Piniés on his well-deserved election as President of this historic fortieth session of the united Nations General Assembly. His long and varied association with the United Nations and its system, as well as his reputation as one of Spain's most experienced diplomats, is well known. Sri Lanka has excellent relations with Spain and, on behalf of my delegation, I assure him of our fullest support and co-operation in the tasks ahead.
Our appreciation is due in large measure to Ambassador Paul Lusaka of Zambia, who during the thirty-ninth session demonstrated rare diplomatic skills and capabilities in preparing the way for this fortieth session.
On behalf of the people and the Government of Sri Lanka, let me express our profound grief at the heavy toll in human and material terms claimed by the earthquakes which tragically struck Mexico last week. Our hearts reach out to the Government and the people of Mexico at this hour in their heroic endeavors towards rescue, recovery and rehabilitation.
The session on which we have embarked is important, not only because it marks 40 years in the life of the United Nations, but also because the current international situation holds prospects for a decisive breakthrough in questions which had seemed intractable in the past. It is our view that no situation is completely bereft of hope; no issue is so bleak to be incapable of solution. We can render this fortieth session more than symbolic if we seize the potential for peace and build on those areas where results appear possible. History, as Arnold Toynbee often saw it, is a succession of challenges and responses, and it is the solemn duty of the international community to respond to these challenges to enable the construction and maintenance of a fair and just society.
The promise of economic co-operation on a global scale has been turned down by those who have the economic muscle. Unilateralism and myopic economic competition seem to be the order of the day. The negotiating tables for the restructuring of international economic relations stand bare and unattended. The microphones of dialog have been abruptly stilled. The prospects of an international economic order based on equity, justice and co-operation seem to be far off.
As we gather at the united Nations for this annual collective survey of the world situation, tumultuous events are unfolding in South Africa. That country's turmoil has rarely been so intense and widespread as it has been in the last few months. The repressive acts of the white minority regime have been extended to affect even little children. But the resistance and determination of the people of Africa to be free has not been shaken by the severity of the measures that have been imposed,, Day by day international opinion is being awakened into a realization of the moral and physical atrocities of apartheid. More and more countries are moving to take measures and sanctions to express in practical terms their repugnance of the present regime and the system it maintains. The non-aligned States and the Organization of African Unity (OAU) have maintained a consistent opposition to apartheid. This growing international trend will continue to gather momentum until eventually the entire structure of apartheid is brought down. The dismantling of apartheid would be expedited if those possessing the powers of persuasion and pressure over the South African regime intervened without any further delay and halted the further hemorrhage of the African nation. Action under Chapter VII of the United Nations Charter could bring an end to apartheid and the injustice and human suffering it causes in South Africa.

The same forces which animate and sustain the South African regime hold Namibia in captivity. Namibia is clearly a colonial issue. It is twisted and needlessly complicated and linked to extraneous issues. Independence for Namibia has nothing to do with East-West rivalry. It has nothing to do with the dispute between conflicting ideologies nor with the question of Cuban troops in Angola. Resolution 435 (1978) remains the charter for Namibia's independence. This is a comprehensive blueprint for Namibian independence. It has been accepted by all parties concerned, including the South west Africa People's Organization (SWAPO). To prolong the agony of Namibia is to court more bloodshed and suffering and to devalue the credibility and standing of this very Organization.
Similarly the essential prerequisites for a settlement of the cluster of issues in the Middle East are not difficult to identify. The States of the region cannot expect to live in peace and security until the central factor of regional instability, the core of the Middle East problem, the question of Palestine, is faced squarely and solved justly. The inalienable national rights of the Palestinian people must be restored, including the right of the Palestinian people to return to their homeland in safety, their right to self-determination and their right to establish an independent sovereign State without external interference or coercion. Sri Lanka expresses support for the Arab Peace Plan adopted at the Twelfth Arab Summit Conference held in Fez in 1982. This Peace Plan has been reaffirmed at the Extraordinary Summit Meeting held in Casablanca in August this year. Sri Lanka has consistently taken the position that Israel must withdraw from all occupied Arab and Palestinian territories. Israel must dismantle the illegal settlements it has set up in the occupied territories. The Palestine Liberation Organization (PLO), the sole legitimate representative of the Palestinian people, must be a party to any negotiation that would lead to a settlement of the Middle East question.
The agony of Lebanon is not an isolated phenomenon, but a pact of the Middle East question. Sri Lanka declares its solidarity with the Government and people of Lebanon, we call for the withdrawal of all foreign forces from Lebanon and reaffirm our full support for the independence, territorial integrity and sovereignty of Lebanon.
Sri Lanka is gravely concerned over the tragic continuation of the conflict between Iran and Iraq, two fellow non-aligned States with whom we enjoy excellent relations. It is our fervent hope that bilateral and multilateral efforts at a settlement of this wasteful war will bear fruit and that a solution acceptable to both parties will be found soon.
In South-East Asia the presence of foreign troops in Kampuchea has hampered the development of mutual confidence and good relations among the States of the region. Sri Lanka supports all efforts aimed at a comprehensive political solution which would lead to the withdrawal of all foreign forces from Kampuchea. This step is vital to the restoration of normalcy and the creation of a climate of confidence and understanding in South-East Asia.
Tension looms large in South-west Asia because of the presence of foreign troops in Afghanistan. We have carefully watched the constructive efforts made by the Secretary-General to find a political solution. We hope that an early solution will be found that will enable the Afghan refugees to return to their homes in safety and honor. Sri Lanka has always expressed its support for a political settlement that would include the withdrawal of foreign troops and guarantee full respect for the independence, sovereignty, territorial integrity and non-aligned status of Afghanistan and ensure scrupulous observance by all States of the principles of non-intervention and non-interference in its internal affairs.
Sri Lanka supports the desire of the Korean people to reunify their homeland peacefully, through direct dialog, without foreign inference and in conformity with the principles of the North-south statement of 4 July 1972. In the meantime, it may be prudent to examine whether the process of reunification would be expedited if the principle of the universality of membership of the United Nations were extended to the Korean people.
In Cyprus a communal issue has been tragically exploited to justify the invasion of the Republic by foreign forces and this has led to the de facto partition of that country. External intervention cannot be justified nor can it be condoned on any grounds, even cm the grounds of concern for kindred communities in other states. Sri Lanka have consistently called for the withdrawal of foreign troops from Cyprus, and pledged respect for the country's unity, independence, sovereignty, territorial integrity and non-aligned personality. The unilateral declaration of independence in 1983 by representatives of one of the two communities was illegal and should be rejected by the international community. Those unilateral measures have only rendered an eventual settlement in Cyprus more complicated and difficult. Sri Lanka calls on all parties to co-operate with the Secretary-General in his latest initiative so that a just and lasting settlement can be achieved in accordance with the relevant United Nations resolutions.
In Central America, too, independent States face external intervention and destabilization attempts which threaten their very survival as sovereign States. Sri Lanka fully supports the noble endeavors of the Contadora Group to restore peace and stability, as well as mutual confidence, among the States in the region, irrespective of their social or political systems.
Every year we deliberate and make pronouncements on the urgent need to achieve our common security through a well-charted process of disarmament. We are agreed that there is no alternative to disarmament. We earnestly hope that the forthcoming talks between the leaders of the two major Powers fill provide an impetus to building confidence between them and contribute to the over-all goals of disarmament and to the security of all nations.
The need to facilitate the complementarity of bilateral and multilateral efforts towards disarmament need not be over-emphasized. We have acknowledged that in this nuclear age security through disarmament cannot be the preserve of a few. It is our view that it is the concern of the many.
The report of the Conference on Disarmament to this session contains preliminary formulations of provisions o£ a future convention on chemical weapons signifying the fruits of multilateral efforts at Geneva. We are also happy to note that the Conference on Disarmament has for the first time set up an Ad Hoc Committee to commence work on the question of the prevention of an arms race in outer space, an initiative in which Sri Lanka took an active part both in this Assembly and at the Conference. We are encouraged by the agreements embodied in the Final Document of the Third Review Conference on the Non-Proliferation Treaty, which concluded last week. We hope for their early implementation, and in particular for a positive response to the call on the three depositary States and the other nuclear Powers to commence early negotiations for a comprehensive test ban.
We should therefore rededicate ourselves to multilateralism in disarmament negotiations. We support the non-aligned initiative for the convening at an appropriate time of the third special session on disarmament as the challenging means of reaching a consensus on concrete and practical measures on disarmament and of revitalizing the multilateral process.
In our own region of the Indian Ocean, Sri Lanka, with other non-aligned countries, has striven for a vital measure of disarmament - the Declaration of the Indian Ocean as a zone of Peace. The Indian Ocean States have already, in 1979, accepted seven principles of agreement for the implementation of the Declaration. The United Nations Ad Hoc Committee on the Indian Ocean has worked towards the convening of a conference on the Indian Ocean to take place in Colombo, Sri Lanka, next year. It is our hope that all preparatory work for the Conference can be completed to enable the convening of the Conference with the participation of all permanent members of the Security Council, the major maritime users and the regional States.
We convened the First Conference on Co-operation in Marine Affairs in Colombo in July of this year. That Conference was born of the conviction that regional co-operation was the best means of realizing the potential of the rich resources of the Indian Ocean for the development of the region. It is expected that a policy-level conference will take place in Colombo next year further to develop the achievements of the meetings held this year.
The General Assembly will this year continue its consideration of the Antarctic Treaty System. Sri Lanka's own position on that exercise has been conveyed to the Secretary-General. We strongly favor the establishment of an ad hoc committee at the United Nations to help clarify the issues involved without dismantling the present Treaty System.
Permit me in conclusion to volunteer a few remarks on developments in Sri Lanka, about which so much has been written. Sri Lanka is an integrated multi-communal, multi-linguistic and multi-religious nation with a unitary Constitution. Certain strains have developed between one ethnic minority and other communities. As a practicing democracy, the Government of Sri Lanka is totally dedicated to a negotiated political settlement. But a small group of terrorists have launched a gruesome campaign of death and destruction and have rejected the democratic process.
That group carries out its operations through the concealed land-mine, the sudden bomb and the hidden assassin's gun. With the assistance and co-operation of friendly countries, the President of Sri Lanka, His Excellency J.R. Jayewardene, is continuing his efforts to achieve a political settlement. It is our earnest hope that these initiatives will lead to the resolution of the problem.
Terrorism is not confined to Sri Lanka alone. International terrorism presents a challenge to all civilized life and values. International terrorism has established an unholy alliance with the illicit international trade in narcotics and with other criminal activities. This year the General Assembly will have before it for consideration and action the report of the Secretary-General on measures to prevent international terrorism. Sri Lanka's own views have been conveyed to the Secretary-General, including our views on the need for increased regional co-operation in dealing with this menace. Only a concerted international effort could control, let alone eliminate, international terrorism. Unless the international community takes urgent practical action, the very values that this Organization holds dear will be in grave peril.
During the 40 years of the United Nations existence, the world has witnessed 140-odd conflicts, with an estimated human toll of 20 million lives. It is nevertheless a tribute to our political leaders that a major global confrontation has been avoided. Scientific and technological developments have advanced far beyond what was considered possible 40 years ago. Man has delved into the depths of the ocean and stretched human horizons to the far reaches of outer space. Man has walked on the moon. Distance and space have been conquered. The concept of the global village is practically a reality. But if science and communications have shrunk distances and provided the physical means of bringing people to one another at speeds unthinkable four decades ago, it is a sad commentary on our times that nations and peoples must nevertheless feel so apart from each other in political and economic terms. Nations and peoples seem to get further from one another, even as science has brought them closer in physical terms.
The United Nations is no world government: we are all independent States. But the United Nations remains mankind's best hope as we seek to bridge the distance in understanding between the nations and peoples of the world.
